            Case 1:19-cv-01296-PKC Document 23 Filed 04/10/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN THE MATTER OF THE ARBITRATION
BETWEEN

JOLEN, INC.                                                       Case No. 1:19-cv-01296-PKC

                                  Petitioner,                 CERTIFICATE OF SERVICE

        and

KUNDAN RICE MILLS, LTD. AND
KUNDAN CARE PRODUCTS, LTD.

                                  Respondents.


                   I hereby certify that on April 10, 2019, I served the following documents by

email: April 10, 2019 Opinion and Order granting Jolen' s motion for an anti-suit injunction

(ECF No. 21 ); and April 10, 2019 Opinion and Order granting the petition to confirm the

arbitration award (ECF No. 22). The aforementioned documents were served as set forth in the

Order granting alternative service (ECF No. 12) as follows:

               (a)     Kundan Rice Mills, Ltd. and Kundan Care Products, Ltd. (the "Kundan
Repondents") by emailing said documents to Lennon Murphy & Phillips LLP (the "Lennon
Firm"), counsel of record to the Kundan Respondents in ICC Arbitration Case No. 21848 (the
"Arbitration") at klennon@lmplaw.net and plennon@lmplaw.net; and

              (b)    The Kundan Respondents by emailing a copy of said documents to Mr.
Prithu Garg, who appeared with the Lennon Firm in the Arbitration and who is counsel of record
for the Kundan Respondents in related proceedings in India at prithu@gnslegal.in.

                   I certify under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

                   Executed on April10, 2019.
                                                             -tL~
                                                            Pefel' A Halprin/
                                                              '


docs-100114312.1
